{¶ 1} Nancy Rolfe, through her complaint for a writ of mandamus, seeks an order from this court which requires Judge Jerry L. Hayes "to vacate the extension granted Plaintiff/Appellee on December 21, 2006, in Cuyahoga County Court of Common Pleas, Juvenile Division, Case No. PR 00702171," with regard to a motion for extension of time to respond to an App.R. 9(C) statement of evidence, and "settle and approve Defendant's Statement of Evidence filed in Cuyahoga County Common Pleas, Juvenile Division, Case Nos. PR 0070271 and CU 01108136, without consideration of objections and amendments by opposing counsel, and to forthwith transmit a record to the Eighth District Court of Appeals in Case Nos. 88459, 88460, 88676, 88680, 88681, 88682, 88683, 88684, 88685, 88686, 88908, 88909, [88910, and 88911], as provided in App.R. 9(C) and App.R. 10." Judge Hayes has filed a motion to dismiss, which we grant, albeit for a different reason than argued.
 {¶ 2} A review of the record, in Cuyahoga App. Nos. 88459, 88460, 88676, 88680, 88681, 88682, 88683, 88684, 88685, 88686, 88908, 88909, 88910, and 88911, demonstrates that Judge Hayes has approved a statement of evidence pursuant to App.R. 9(C) and that the statement of evidence was transmitted and received by the Clerk of the Eighth District Court of Appeals on March 6, 2007. Thus, Rolfe's complaint for a writ of mandamus is moot. State ex rel. Jerninghan v. Cuyahoga Cty. Court ofCommon Pleas, 74 Ohio St.3d 278, 1996-Ohio-117, 658 N.E.2d 723;State ex rel. Gantt v. Coleman (1983), 6 Ohio St.3d 5, 450 N.E.2d 1163. *Page 4 
 {¶ 3} Accordingly, we grant the motion to dismiss. Costs to Rolfe. It is further ordered that the Clerk of the Eighth District Court of Appeals serve notice of this judgment upon all parties as mandated by Civ.R. 58(B).
Complaint dismissed.
  JAMES J. SWEENEY, P.J., and SEAN C. GALLAGHER, J., CONCUR *Page 1